DETAILED ACTION
The Amendment filed August 9, 2022, has been entered and fully considered. Claims 1-7, 10-13, 15-21 are pending in this application. Claims 1, 10, 16, and 18 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “cam 469” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, lines 24-25 recite “wherein the first button is aligned with the lever” and further recites in lines 28-35, “a rotatable cam located on the connection opening, the rotatable cam operable to rotate around longitudinal axis of the body to a locked position and an unlocked position, the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, the rotatable cam comprising a top exterior body including a guide pin projecting from an inner surface of the top exterior body, the guide pin operable to engage a slot when the rotatable cam is in the locked position”. Lines 24-25 are directed towards the embodiment illustrated in Figures 12-15. Lines 28-35 are directed towards a different embodiment illustrated in Figures 7-11. The specification and drawings fail to show an embodiment where both features are claimed and are useable together. 
Claim 21 similarly recites “wherein a portion of the lever partially circumscribes a surface of the tube assembly in the interference position.”  As discussed above, the specification and drawings fail to show an embodiment where both features are claimed and are useable together.
Claim 10-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10, lines 24-25 recite “wherein the first button is aligned with the lever” and further recites in lines 28-34, “a rotatable cam located on the connection opening, the rotatable cam operable to rotate around longitudinal axis of the body to a locked position and an unlocked position, the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, the rotatable cam comprising a top exterior body including a guide pin projecting from an inner surface of the top exterior body, the guide pin operable to engage a slot when the rotatable cam is in the locked position”. Lines 24-25 are directed towards the embodiment illustrated in Figures 12-15. Lines 28-35 are directed towards a different embodiment illustrated in Figures 7-11. The specification and drawings fail to show an embodiment where both features are claimed and are useable together. 
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16, lines 29-32 recites “wherein the first button is aligned with the lever, and a portion of the lever below a hinge engages with a surface of the tube assembly in the interference position, whereby the location of the tube assembly is locked” and further recites in lines 24-27, “a rotatable cam located on the connection opening, the rotatable cam operable to rotate around the longitudinal axis of the body to a locked position and an unlocked position, the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position”. Lines 29-32 are directed towards the embodiment illustrated in Figures 12-15. Lines 24-27 are directed towards a different embodiment illustrated in Figures 7-11. The specification and drawings fail to show an embodiment where both features are claimed and are useable together. 
Accordingly, claims 2-7 and 21 are rejected due to their dependency on claim 1, claims 11-13 and 15 are rejected due to their dependency on claim 10 and claims 17-20 are rejected due to their dependency on claim 16.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lever" in line 25.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 21 recites “a portion of the lever” in line 1. 
Further, claim 1 is found to be indefinite because it recites “wherein the first button is aligned with the lever” and further recites limitations directed towards “a rotatable cam”. The general scope of the claim is unclear. It appears Applicant is attempting to claim multiple, conflicting embodiments. 
Claim 10 recites limitation "the lever" in line 25.  There is insufficient antecedent basis for this limitation in the claim. 
Further, claim 10 is found to be indefinite because it recites “wherein the first button is aligned with the lever” and further recites limitations directed towards “a rotatable cam”. The general scope of the claim is unclear. It appears Applicant is attempting to claim multiple, conflicting embodiments. 
Claim 16 recites limitation "the lever” and “a portion of the lever below a hinge”.  There is insufficient antecedent basis for these limitations in the claim. 
Further, claim 16 is found to be indefinite because it recites “wherein the first button is aligned with the lever and a portion of the lever below a hinge” and further recites limitations directed towards “a rotatable cam”. The general scope of the claim is unclear. It appears Applicant is attempting to claim multiple, conflicting embodiments. 
Accordingly, claims 2-7 and 21 are rejected due to their dependency on claim 1, claims 11-13 and 15 are rejected due to their dependency on claim 10 and claims 17-20 are rejected due to their dependency on claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10-13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al., (hereinafter 'Greep', U.S. PGPub. No. 2014/0276763) in view of Hagg (hereinafter 'Hagg', U.S. PGPub. No. 2015/0112323) and further in view of Houser et al., (hereinafter ‘Houser’, U.S. PGPub. No. 2012/0116433) and Allen, IV et al., (hereinafter ‘Allen’, U.S. PGPub. No. 2013/0345701). 
Regarding independent claim 1, Greep (Figs. 1-9) disclose an apparatus (electrosurgical instrument 150) for surgical procedures, the apparatus comprising: a body (handpiece 152 and associated parts) having a longitudinal axis and a connection opening at a first end of the longitudinal axis (154), the connection opening (154) including an electrical connection (utility conduit 186, power cable 188) to an electrical circuit maintained within the body ([0056], “Power cable 188 delivers the electrical current used to perform electrosurgical procedures from a signal generator (e.g., signal generator 102, FIG. 1) to hand piece 152. Power cable 188 may be connected to input devices 184, electrical ribbon 185, collet 176, or combinations thereof”) and an air path extending through the longitudinal axis of the body (utility conduit 186, evacuation hose 190; [0057], “smoke may be drawn into nozzle 178 and conveyed away via evacuation hose 190”); the air path defining a channel fluidly connecting the connection opening (154) at the first end to a swivel connector (swivel 189) located at a second a second end of the longitudinal axis of the body (154); a tube assembly (extendable shaft 158) having a distal end (162) and a mating end (at proximal end 160 of extendable shaft 158) along a tube longitudinal axis, the tube assembly (158) having a vacuum inlet (nozzle 178) circumscribing an electrode (electrode tip 182) extending from the distal end (as best illustrated in Figs. 7A-7B), the vacuum inlet (178) operable for receiving surgical smoke, the vacuum inlet (178) fluidly connected to an air tube (utility conduit 186) extending through the tube (158) longitudinal axis, the tube assembly (extendable shaft 158) operable to slidably move to a plurality of locations within the channel of the body (Figs. 3-4 and 7A-7B), wherein each one of the plurality of locations vary a length of the tube assembly extending from the body and vary a distance of a distal end of the electrode from the body, wherein the electrode slidably moves with the tube assembly with respect to the body ([0040], “The embodiments shown in FIGS. 3-12 include an extendable shaft that is selectively extendable from the hand piece to increase the reach of the electrical current delivery and/or smoke/fluid evacuation capabilities…the distal end of the extendable shaft may include an electrode tip mounted therein for delivery of electrical current to patient tissue”; [0042]-[0045]); unlocking the location of tube assembly to slidably move relative to the body ([0046], “extendable shaft 158 is selectively securable in each of the fully retracted, the fully extended, and the one or more intermediate positions.”; see [0048], for protrusions 166 and recesses 164 that can be ‘unlocked’); and a first button (input devices 184) arranged on an external surface of the body (152) operable for controlling a current flow to the electrode (182) at a first level ([0054]). Further, Greep discloses an air tube extension operable to be slidably coupled to the distal end of the tube assembly (handpiece 152, utility conduit 186) (see Figs. 7A-7B for extending or retracting the expandable shaft 158 with utility conduit 186 (and evacuation hose 190) relative to handpiece 152), the air tube (utility conduit 186, evacuation hose 190; [0057]) operable to circumscribe an entire length of the electrode (182; as broadly claimed, the diameter of the conduit 186 circumscribes an entire length of the electrode 182), wherein the air tube (utility conduit 186, evacuation hose 190), the vacuum inlet (nozzle 178), the channel (at 154) and the swivel connector (189) located at the second end are fluidly connected (see Figs. 7A-7B). 
Although Greep discloses connecting the electrode (182) with the electrical connection (utility conduit 186, power cable 188; [0056]) and the air path with the air tube (utility conduit 186, evacuation hose 190; [0057]), Greep is silent regarding a tube assembly having a mating end operable to be removably affixed to the connection opening thereby connecting the electrode with the electrical connection and the air path with the air tube; wherein the air tube is a removable air tube. 
However, in the same field of endeavor, Hagg teaches a similar apparatus for surgical procedures (Figs. 9-14) comprising a tube assembly (‘adapter attachment’ 49) having a mating end along a tube longitudinal axis (connecting piece 43, locking recesses 57), the mating end (43, 57) operable to be removably affixed to the connection opening (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5) thereby connecting the electrode (17) with the electrical connection (power connection 23) and the air path (see arrow 41) with the air tube (smoke duct 9). As such, “a seal may be provided which is disposed preferably completely peripherally in the joining region between the handpiece 5 and the adapter attachment 49” ([0063]). Hagg teaches that this matting configuration provides for easy detachment, “for example, if an electrode with a different shape is required for a different surgical intervention” ([0064]) and that “replacement is particularly easy by simply clipping the attachment onto a handpiece 5” ([0065]), thereby increasing versatility, efficiency and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep to include a tube assembly having a mating end operable to be removably affixed to the connection opening thereby connecting the electrode with the electrical connection and the air path with the air tube; wherein the air tube is a removable air tube, as taught by Hagg. Doing so provides a secure seal with the option for easy detachment and replacement of the tool end ([0064]-[0065]), thereby increasing versatility, efficiency and ease of use.
Greep in view of Hagg fail to explicitly disclose a rotatable cam located on the connection opening, the rotatable cam operable to rotate around longitudinal axis of the body to a locked position and an unlocked position, the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, the rotatable cam comprising a top exterior body including a guide pin projecting from an inner surface of the top exterior body, the guide pin operable to engage a slot when the rotatable cam is in the locked position.
However, in the same field of endeavor, Houser (Fig. 5) teaches a similar locking mechanism. Houser teaches, “[t]o assemble clamp arm assembly (400) with transmission assembly (450), the user inserts bayonet pins (412) into bayonet slots (462) until bayonet pins (412) reach the proximal end of entrance portions (464). The user then rotates clamp arm assembly (400) to rotate bayonet pins (412) into lock portions (466).” ([0067]). Houser further teaches “[l]ock portion (466) may further comprise detents, snap features, resiliently biased locks, and/or any other retention feature to retain bayonet pins (412) within lock portion (466). Alternatively, lock portion (466) may be omitted and the proximal end of entrance portion (464) may include detents, snap features, resiliently biased locks, and/or any other retention feature to retain bayonet pins (412) at the proximal end of entrance portion (464). Such retention features may help retain clamp arm assembly (400) within lock portion (466) and/or entrance portion (464) and/or such retention features may provide tactile feedback to the user to indicate that clamp arm assembly (400) is coupled to transmission assembly (450).” ([0066]). It is well known in the art (as can be seen in Houser) to provide a variety of locking configuration, including the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, the rotatable cam comprising a top exterior body including a guide pin projecting from an inner surface of the top exterior body, the guide pin operable to engage a slot when the rotatable cam is in the locked position, as taught by Houser, in order to prevent unwanted and premature detachment of the components of the device, thereby enhancing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg to further include the locking configuration as taught by Houser in order to prevent unwanted and premature detachment of the components of the device, thereby enhancing security and safety. 
Greep in view of Hagg and Houser are silent regarding wherein the first button is aligned with the lever. 
However, in the same field of endeavor, Allen teaches a similar apparatus (Fig. 5) comprising a lever (latch 130d) pivotally affixed to the body (130a) at a hinge, the lever operable to pivot to and from (i) an interference position (not shown; [0043] -[0044]; [0046]) operable to lock a location of the tube assembly (130b) and (ii) an open position (as best illustrated in Fig. 5) unlocking the location of tube assembly (130b). Allen further teaches wherein a portion of the lever (130d) below the hinge engages with a surface of the tube assembly (130b) in the interference position (not shown; [0043]-[0044]), to lock the tube assembly (130b) ([0043]-[0044]). In use, the instrument (126) may be used for a surgical procedure with the lever (130d) in the interference position ([0046]) and thereafter, to refurbish the instrument (126), the lever (130d) may be opened to provide selective access for cleaning and replacement ([0046]). Itis desirable (as can be seen in Allen) to provide instruments that are reposable, or reusable for multiple procedures in order to reduce the instrumentation costs per procedure ([0007]), thereby improving cost and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg and Houser to include a lever as taught by Allen. Doing so provides selective access for cleaning and replacement ([0046]), and as a result an instrument that is reposable, or reusable for multiple procedures, thereby reducing the instrumentation costs per procedure ([0007]) and efficiency.
As best understood, the combination of Greep in view of Hagg and further in view of Houser and Allen appear to teach each and every limitation of the device according to claim 10. Further, the combination would necessary provide wherein the first button (184 in Figs. 7A-7B, Greep) is aligned with the lever (latch 130d, Allen), as the lever would necessarily be positioned distal from the first button, thereby meeting the limitation of claim 1.
Regarding claim 3, Greep (Figs. 1-9) further discloses the electrode (electrode tip 182) comprises metal rod or strip for connecting to the electrical connection (see Figs. 7A-7B for collet 176, electrical ribbon 185 and tip 182; [0054], “When one of input devices 184 is activated, a signal is sent via electrical ribbon 185 that allows electrical current to flow through collet 176 and into electrode tip 182”).
Regarding claim 4, Greep in view of Hagg and Houser teach all of the limitations of the apparatus according to claim 1. In view of the prior combination of Greep in view of Hagg and Houser, Hagg teaches wherein the connection opening is one of a mechanical lock and an interference fit (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5 and corresponding locking recesses 57 in Figs. 9-14).
Regarding claim 5, Greep (Figs. 1-9) further discloses the body (handpiece 152 and associated parts) further comprising a swivel (swivel 198) connection operably coupled to the air path (see utility conduit 186, evacuation hose 190; [0057]), the swivel connection (189) operable for connecting to a vacuum source operable for pulling air through the air path and the air tube ([0029], “utility conduit may also or alternatively include a smoke/fluid evacuation hose that is connected to a vacuum device”; [0057], “A second end of evacuation hose 190 may be connected to a vacuum device that draws the smoke (or other fluids) into nozzle 178, through evacuation hose 190, and away from the surgical site”). 
Regarding claim 6, Greep (Figs. 1-9) further discloses wherein the vacuum inlet (at nozzle 178) is angled parallel to a line of sight of a user (see Fig. 9 for ‘vacuum inlet’ 178; as broadly claimed, the device is capable of being oriented in a way such that the ‘inlet’  is angled parallel to a line of sight of a user).
Regarding claim 10, Greep (Figs. 1-9) discloses an electrosurgical device (electrosurgical instrument 150), the electrosurgical device comprising: a tubular body (handpiece 152 and associated parts) having a longitudinal axis and an electrical rod at a first end of the longitudinal axis, the electrical rod operably coupled to an electrical circuit maintained within the body (see Figs. 7A-7B for collet 176, electrical ribbon 185 and electrode tip 182; [0054], “When one of input devices 184 is activated, a signal is sent via electrical ribbon 185 that allows electrical current to flow through collet 176 and into electrode tip 182”), the body (152) comprises an air path extending through the longitudinal axis (utility conduit 186, evacuation hose 190; [0057], “smoke may be drawn into nozzle 178 and conveyed away via evacuation hose 190”); the air path defining a channel fluidly connecting the connection opening (154) at the first end to a swivel connector (swivel 189) located at a second a second end of the longitudinal axis of the body (154); a tube assembly (extendable shaft 158) having a distal end (162) and a mating end (at proximal end 160 of extendable shaft 158) along a tube longitudinal axis, the tube assembly having a vacuum inlet (nozzle 178) circumscribing an electrode (electrode tip 182) extending from the distal end (as best illustrated in Figs. 7A-7B), the vacuum inlet (178) operable for receiving surgical smoke, the vacuum inlet (178) fluidly connected to an air tube (utility conduit 186) extending through the tube (158) longitudinal axis, 
the tube assembly (extendable shaft 158) operable to slidably move to a plurality of locations within the channel (Figs. 3-4 and 7A-7B), wherein each one of the plurality of locations vary a length of the tube assembly extending from the first end of the tubular body and vary a distance of a distal end of the electrode from the body, wherein the electrode slidably moves with the tube assembly with respect to the body ([0040], “The embodiments shown in FIGS. 3-12 include an extendable shaft that is selectively extendable from the hand piece to increase the reach of the electrical current delivery and/or smoke/fluid evacuation capabilities…the distal end of the extendable shaft may include an electrode tip mounted therein for delivery of electrical current to patient tissue”; [0042]-[0045]); unlocking the location of the tube assembly to slidably move relative to the body ([0046], “extendable shaft 158 is selectively securable in each of the fully retracted, the fully extended, and the one or more intermediate positions.”; see [0048], for protrusions 166 and recesses 164 that can be ‘unlocked’); a first button (input devices 184) arranged on an external surface of the body (152) operable for controlling a current flow to the electrode (182) at a first level ([0054]). Further, Greep discloses an air tube extension operable to be slidably coupled to the distal end of the tube assembly (handpiece 152, utility conduit 186) (see Figs. 7A-7B for extending or retracting the expandable shaft 158 with utility conduit 186 (and evacuation hose 190) relative to handpiece 152), the air tube (utility conduit 186, evacuation hose 190; [0057]) operable to circumscribe an entire length of the electrode (182; as broadly claimed, the diameter of the conduit 186 circumscribes an entire length of the electrode 182), wherein the air tube (utility conduit 186, evacuation hose 190), the vacuum inlet (nozzle 178), the channel (at 154) and the swivel connector (189) located at the second end are fluidly connected (see Figs. 7A-7B).
Although Greep discloses the mating end comprising a socket (at proximal end 160 of extendable shaft 158), an electrical rod (electrical ribbon 185) and connecting the air path with the air tube (utility conduit 186), Greep is silent regarding the mating end comprising a socket operable to be removably connected to the electrical rod thereby connecting the air path with the air tube; wherein the air tube is a removable air tube.
However, in the same field of endeavor, Hagg teaches a similar apparatus for surgical procedures (Figs. 9-14) comprising a tube assembly (‘adapter attachment’ 49) having a mating end along a tube longitudinal axis (connecting piece 43, locking recesses 57), the mating end (43, 57) operable to be removably connected to the connection opening (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5) thereby connecting the electrode (17) with the electrical connection (power connection 23) and the air path (see arrow 41) with the air tube (smoke duct 9). As such, “a seal may be provided which is disposed preferably completely peripherally in the joining region between the handpiece 5 and the adapter attachment 49” ([0063]). Hagg teaches that this matting configuration provides for easy detachment, “for example, if an electrode with a different shape is required for a different surgical intervention” ([0064]) and that “replacement is particularly easy by simply clipping the attachment onto a handpiece 5” ([0065]), thereby increasing versatility, efficiency and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Greep to include a tube assembly having a matting end comprising a socket operable to be removably connected to the electrical rod thereby connecting the air path with the air tube; wherein the air tube is a removable air tube, as taught by Hagg. Doing so provides a secure seal with the option for easy detachment and replacement of the tool end ([0064]-[0065]), thereby increasing versatility, efficiency and ease of use.
Greep in view of Hagg fail to explicitly disclose a rotatable cam located on the connection opening, the rotatable cam operable to rotate around longitudinal axis of the body to a locked position and an unlocked position, the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, the rotatable cam comprising a top exterior body including a guide pin projecting from an inner surface of the top exterior body, the guide pin operable to engage a slot when the rotatable cam is in the locked position.
However, in the same field of endeavor, Houser (Fig. 5) teaches a similar locking mechanism. Houser teaches, “[t]o assemble clamp arm assembly (400) with transmission assembly (450), the user inserts bayonet pins (412) into bayonet slots (462) until bayonet pins (412) reach the proximal end of entrance portions (464). The user then rotates clamp arm assembly (400) to rotate bayonet pins (412) into lock portions (466).” ([0067]). Houser further teaches “[l]ock portion (466) may further comprise detents, snap features, resiliently biased locks, and/or any other retention feature to retain bayonet pins (412) within lock portion (466). Alternatively, lock portion (466) may be omitted and the proximal end of entrance portion (464) may include detents, snap features, resiliently biased locks, and/or any other retention feature to retain bayonet pins (412) at the proximal end of entrance portion (464). Such retention features may help retain clamp arm assembly (400) within lock portion (466) and/or entrance portion (464) and/or such retention features may provide tactile feedback to the user to indicate that clamp arm assembly (400) is coupled to transmission assembly (450).” ([0066]). It is well known in the art (as can be seen in Houser) to provide a variety of locking configuration, including the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, the rotatable cam comprising a top exterior body including a guide pin projecting from an inner surface of the top exterior body, the guide pin operable to engage a slot when the rotatable cam is in the locked position, as taught by Houser, in order to prevent unwanted and premature detachment of the components of the device, thereby enhancing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg to further include the locking configuration as taught by Houser in order to prevent unwanted and premature detachment of the components of the device, thereby enhancing security and safety. 
Greep in view of Hagg and Houser are silent regarding wherein the first button is aligned with the lever. 
However, in the same field of endeavor, Allen teaches a similar apparatus (Fig. 5) comprising a lever (latch 130d) pivotally affixed to the body (130a) at a hinge, the lever operable to pivot to and from (i) an interference position (not shown; [0043] -[0044]; [0046]) operable to lock a location of the tube assembly (130b) and (ii) an open position (as best illustrated in Fig. 5) unlocking the location of tube assembly (130b). Allen further teaches wherein a portion of the lever (130d) below the hinge engages with a surface of the tube assembly (130b) in the interference position (not shown; [0043]-[0044]), to lock the tube assembly (130b) ([0043]-[0044]). In use, the instrument (126) may be used for a surgical procedure with the lever (130d) in the interference position ([0046]) and thereafter, to refurbish the instrument (126), the lever (130d) may be opened to provide selective access for cleaning and replacement ([0046]). Itis desirable (as can be seen in Allen) to provide instruments that are reposable, or reusable for multiple procedures in order to reduce the instrumentation costs per procedure ([0007]), thereby improving cost and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg and Houser to include a lever as taught by Allen. Doing so provides selective access for cleaning and replacement ([0046]), and as a result an instrument that is reposable, or reusable for multiple procedures, thereby reducing the instrumentation costs per procedure ([0007]) and efficiency.
As best understood, the combination of Greep in view of Hagg and further in view of Houser and Allen appear to teach each and every limitation of the device according to claim 10. Further, the combination would necessary provide wherein the first button (184 in Figs. 7A-7B, Greep) is aligned with the lever (latch 130d, Allen), as the lever would necessarily be positioned distal from the first button, thereby meeting the limitation of claim 10.
Regarding claim 11, Greep in view of Hagg and further in view of Houser and Allen teach all of the limitations of the electrosurgical device according to claim 10. In view of the prior combination of Greep in view of Hagg and further in view of Houser and Allen, Hagg teaches the tube assembly further comprising at least one alignment guide extending from the mating end operable to interface with corresponding mating surfaces on the tubular body (see locking elements 55 provided on the handpiece 5 and corresponding locking recesses 57 of the adapter attachment 49 in Figs. 10-14). 
Regarding claim 12, Greep (Figs. 1-9) further discloses the body (handpiece 152 and associated parts) further comprising a swivel (swivel 198) connection operably coupled to the air path (see utility conduit 186, evacuation hose 190; [0057]), the swivel connection (189) operable for connecting to a vacuum source operable for pulling air through the air path and the air tube ([0029], “utility conduit may also or alternatively include a smoke/fluid evacuation hose that is connected to a vacuum device”; [0057], “A second end of evacuation hose 190 may be connected to a vacuum device that draws the smoke (or other fluids) into nozzle 178, through evacuation hose 190, and away from the surgical site”). 
Regarding claim 13, Greep in view of Hagg and further in view of Houser and Allen teach all of the limitations of the electrosurgical device according to claim 11. In view of the prior combination of Greep in view of Hagg and Houser, Hagg teaches wherein the at least one alignment guide and the corresponding mating surfaces provide a correct orientation of the tubular body relative to the tube assembly (see locking elements 55 provided on the handpiece 5 and corresponding locking recesses 57 of the adapter attachment 49 in Figs. 10-14; as broadly claimed, Hagg teaches the device provide a correct orientation of the tubular body relative to the tube assembly).
Regarding claim 15, Greep (Figs. 1-9) further discloses wherein the electrode (electrode tip 182) with the distal end of the tubular assembly (extendable shaft 158) is moveably extendable relative the body along the tubular longitudinal axis ([0040], “The embodiments shown in FIGS. 3-12 include an extendable shaft that is selectively extendable from the hand piece to increase the reach of the electrical current delivery and/or smoke/fluid evacuation capabilities…the distal end of the extendable shaft may include an electrode tip mounted therein for delivery of electrical current to patient tissue”; [0042]-[0045]; see Figs. 3-4 and 7A-7B). 
Regarding claim 16, Greep (Figs. 1-9) discloses a method comprising: (a) providing a body (handpiece 152) having a longitudinal axis and a connection opening at a first end of the longitudinal axis (proximal end 154), the connection opening (154) including an electrical connection (utility conduit 186, power cable 188) to an electrical circuit maintained within the body ([0056], “Power cable 188 delivers the electrical current used to perform electrosurgical procedures from a signal generator (e.g., signal generator 102, FIG. 1) to hand piece 152. Power cable 188 may be connected to input devices 184, electrical ribbon 185, collet 176, or combinations thereof”) and an air path extending through the longitudinal axis of the body (utility conduit 186, evacuation hose 190; [0057], “smoke may be drawn into nozzle 178 and conveyed away via evacuation hose 190”), the air path defining a channel fluidly connecting the connection opening (154) at the first end to a swivel connector (swivel 189) located at a second a second end of the longitudinal axis of the body (154); (b) providing a tube assembly (extendable shaft 158) having a distal end (162) and a mating end (at proximal end 160 of extendable shaft 158) along a tube longitudinal axis, the tube assembly (158) having a vacuum inlet (nozzle 178) circumscribing an electrode (electrode tip 182) extending from the distal end (as best illustrated in Figs. 7A-7B), the vacuum inlet (178) operable for receiving surgical smoke, the vacuum inlet (178) fluidly connected to an air tube (utility conduit 186) extending through the tube (158) longitudinal axis, the tube assembly (extendable shaft 158) operable to slidably move to a plurality of locations within the channel of the body (Figs. 3-4 and 7A-7B), wherein the vacuum inlet (178), the channel (at 154) and the swivel connector (189) locates at the second end are fluidly connected, wherein each one of the plurality of locations vary a length of the tube assembly extending from the body and vary a distance of a distal end of the electrode from the body, wherein the electrode slidably moves with the tube assembly with respect to the body ([0040], “The embodiments shown in FIGS. 3-12 include an extendable shaft that is selectively extendable from the hand piece to increase the reach of the electrical current delivery and/or smoke/fluid evacuation capabilities…the distal end of the extendable shaft may include an electrode tip mounted therein for delivery of electrical current to patient tissue”; [0042]-[0045]); and (d) providing a first button (input devices 184) arranged on an external surface of the body (152) operable for controlling a current flow to the electrode (182) at a first level ([0054]).
Although Greep discloses connecting the electrode (182) with the electrical connection (utility conduit 186, power cable 188; [0056]) and the air path with the air tube (utility conduit 186, evacuation hose 190; [0057]), Greep is silent regarding the mating end operable to be removably affixed to the connection opening thereby connecting the electrode with the electrical connection and the air path with the air tube. 
However, in the same field of endeavor, Hagg teaches a similar apparatus for surgical procedures (Figs. 9-14) comprising a tube assembly (‘adapter attachment’ 49) having a mating end along a tube longitudinal axis (connecting piece 43, locking recesses 57), the mating end (43, 57) operable to be removably affixed to the connection opening (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5) thereby connecting the electrode (17) with the electrical connection (power connection 23) and the air path (see arrow 41) with the air tube (smoke duct 9). As such, “a seal may be provided which is disposed preferably completely peripherally in the joining region between the handpiece 5 and the adapter attachment 49” ([0063]). Hagg teaches that this matting configuration provides for easy detachment, “for example, if an electrode with a different shape is required for a different surgical intervention” ([0064]) and that “replacement is particularly easy by simply clipping the attachment onto a handpiece 5” ([0065]), thereby increasing versatility, efficiency and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Greep to include the mating end operable to be removably affixed to the connection opening thereby connecting the electrode with the electrical connection and the air path with the air tube as taught by Hagg. Doing so provides a secure seal with the option for easy detachment and replacement of the tool end ([0064]-[0065]), thereby increasing versatility, efficiency and ease of use.
Greep in view of Hagg are silent regarding (c) providing a rotatable cam located on the connection opening, the rotatable cam operable to rotate around the longitudinal axis of the body to a locked position and an unlocked position, the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, whereby the location of the tube assembly is locked.
However, in the same field of endeavor, Houser (Fig. 5) teaches a similar locking mechanism. Houser teaches, “[t]o assemble clamp arm assembly (400) with transmission assembly (450), the user inserts bayonet pins (412) into bayonet slots (462) until bayonet pins (412) reach the proximal end of entrance portions (464). The user then rotates clamp arm assembly (400) to rotate bayonet pins (412) into lock portions (466).” ([0067]). Houser further teaches “[l]ock portion (466) may further comprise detents, snap features, resiliently biased locks, and/or any other retention feature to retain bayonet pins (412) within lock portion (466). Alternatively, lock portion (466) may be omitted and the proximal end of entrance portion (464) may include detents, snap features, resiliently biased locks, and/or any other retention feature to retain bayonet pins (412) at the proximal end of entrance portion (464). Such retention features may help retain clamp arm assembly (400) within lock portion (466) and/or entrance portion (464) and/or such retention features may provide tactile feedback to the user to indicate that clamp arm assembly (400) is coupled to transmission assembly (450).” ([0066]). It is well known in the art (as can be seen in Houser) to provide a variety of locking configuration, including providing a rotatable cam located on the connection opening, the rotatable cam operable to rotate around the longitudinal axis of the body to a locked position and an unlocked position, the mating end comprising an engaging surface operable to rotate the cam to the locked position and the unlocked position, as taught by Houser, in order to prevent unwanted and premature detachment of the components of the device, thereby enhancing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg to further include the locking configuration as taught by Houser in order to prevent unwanted and premature detachment of the components of the device, thereby enhancing security and safety. 
Greep in view of Hagg and Houser are silent regarding wherein the first button is aligned with the lever, and a portion of the lever below a hinge engages with a surface of the tube assembly in the interference position, 
However, in the same field of endeavor, Allen teaches a similar apparatus (Fig. 5) comprising a lever (latch 130d) pivotally affixed to the body (130a) at a hinge, the lever operable to pivot to and from (i) an interference position (not shown; [0043] -[0044]; [0046]) operable to lock a location of the tube assembly (130b) and (ii) an open position (as best illustrated in Fig. 5) unlocking the location of tube assembly (130b). Allen further teaches wherein a portion of the lever (130d) below the hinge engages with a surface of the tube assembly (130b) in the interference position (not shown; [0043]-[0044]), to lock the tube assembly (130b) ([0043]-[0044]). In use, the instrument (126) may be used for a surgical procedure with the lever (130d) in the interference position ([0046]) and thereafter, to refurbish the instrument (126), the lever (130d) may be opened to provide selective access for cleaning and replacement ([0046]). Itis desirable (as can be seen in Allen) to provide instruments that are reposable, or reusable for multiple procedures in order to reduce the instrumentation costs per procedure ([0007]), thereby improving cost and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg and Houser to include a lever and a portion of the lever below a hinge engages with a surface of the tube assembly in the interference position, as taught by Allen. Doing so provides selective access for cleaning and replacement ([0046]), and as a result an instrument that is reposable, or reusable for multiple procedures, thereby reducing the instrumentation costs per procedure ([0007]) and efficiency.
As best understood, the combination of Greep in view of Hagg and further in view of Houser and Allen appear to teach each and every limitation of the device according to claim 10. Further, the combination would necessary provide wherein the first button (184 in Figs. 7A-7B, Greep) is aligned with the lever (latch 130d, Allen), as the lever would necessarily be positioned distal from the first button, thereby meeting the limitation of claim 16.
Regarding claim 18, Greep in view of Hagg and further in view of Houser and Allen teach all of the limitations of the method according to claim 16. In view of the prior modification of Greep in view of Hagg and further in view of Houser and Allen, Hagg further teaches wherein the connection opening is one of a threaded connection, a mechanical lock and an interference fit (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5 and corresponding locking recesses 57 in Figs. 9-14).
Regarding claim 19, Greep (Figs. 1-9) further discloses the body (handpiece 152) further comprising a swivel (swivel 198) connection operably coupled to the air path (see utility conduit 186, evacuation hose 190; [0057]), the swivel connection (189) operable for connecting to a vacuum source operable for pulling air through the air path and the air tube ([0029], “utility conduit may also or alternatively include a smoke/fluid evacuation hose that is connected to a vacuum device”; [0057], “A second end of evacuation hose 190 may be connected to a vacuum device that draws the smoke (or other fluids) into nozzle 178, through evacuation hose 190, and away from the surgical site”). 
Regarding claim 20, Greep (Figs. 1-9) further discloses wherein the vacuum inlet (at nozzle 178) is angled parallel to a line of sight of a user (see Fig. 9 for ‘vacuum inlet’ 178; as broadly claimed, the device is capable of being oriented in a way such that the ‘inlet’  is angled parallel to a line of sight of a user).
Regarding claim 21, Greep in view of Hagg and further in view of Houser and Allen teach all of the limitations of the apparatus according to claim 1. In view of the prior modification of Greep in view of Hagg and further in view of Houser and Allen, Allen teaches wherein a portion of the lever (130d) partially circumscribes a surface of the tube assembly (130b) in the interference position (not shown; [0043]-[0044]).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greep in view of Hagg and further in view of Houser and Allen as applied to claims 1, 3-6, 10-13, 15-16 and 18-21 above, and further in view of Lee et al., (hereinafter ‘Lee’, U.S. PGPub. No. 2009/0062791).
Regarding claim 2, although Greep teaches input devices (184 in Figs. 7A-7B; i.e. first and second buttons) for providing a signal to the electrical ribbon (185) that allows electrical current to flow through collet (176) and into electrode tip (182), Greep in view of Hagg and further in view of Houser and Allen are silent regarding the apparatus further comprising a second button arranged on the external surface of the body operable for controlling the current flow to the electrode at a second level, wherein the second level is greater than the first level.
However, in the same field of endeavor,  Lee teaches a similar apparatus (electrosurgical pencil 20 in Fig. 1) including an electrode (24) for application of high-voltage, high- or radio-frequency (RF) current from an electrosurgical generator (22) to treat a targeted tissue (34) ([0034]). The apparatus includes cut and coagulation switch buttons (38 and 40 in Fig. 1) arranged on the external surface of the body (housing 26) operable for controlling the current flow to the electrode (electrode 24). Further, the second button is operable for controlling the current flow to the electrode at a second level, wherein the second level is greater than the first level (see [0002], [0034] and [0039]-[0040], for cutting and coagulation modes wherein one level is greater). By providing multiple buttons with various selections, the need for additional equipment is minimized and the user is provided with a greater control over treatment, thereby increasing efficiency of the treatment and versatility of the apparatus by providing the various modes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg and further in view of Houser and Allen to include a second button arranged on the external surface of the body operable for controlling the current flow to the electrode at a second level, wherein the second level is greater than the first level as taught by Lee. Doing so minimizes the need for additional equipment and the user is provided with a greater control over treatment, thereby increasing efficiency of the treatment and versatility of the apparatus by providing the various modes.
Regarding claim 17, although Greep teaches input devices (184 in Figs. 7A-7B; i.e. first and second buttons) for providing a signal to the electrical ribbon (185) that allows electrical current to flow through collet (176) and into electrode tip (182), Greep in view of Hagg and further in view of Houser and Allen are silent regarding the method further comprising providing a second button arranged on the external surface of the body operable for controlling the current flow to the electrode at a second level, wherein the second level is greater than the first level.
However, in the same field of endeavor,  Lee teaches a similar method and apparatus (electrosurgical pencil 20 in Fig. 1) including an electrode (24) for application of high-voltage, high- or radio-frequency (RF) current from an electrosurgical generator (22) to treat a targeted tissue (34) ([0034]). The apparatus includes cut and coagulation switch buttons (38 and 40 in Fig. 1) arranged on the external surface of the body (housing 26) operable for controlling the current flow to the electrode (electrode 24). Further, the second button is operable for controlling the current flow to the electrode at a second level, wherein the second level is greater than the first level (see [0002], [0034] and [0039]-[0040], for cutting and coagulation modes wherein one level is greater). By providing multiple buttons with various selections, the need for additional equipment is minimized and the user is provided with a greater control over treatment, thereby increasing efficiency of the treatment and versatility of the apparatus by providing the various modes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Greep in view of Hagg and further in view of Houser and Allen to include providing a second button arranged on the external surface of the body operable for controlling the current flow to the electrode at a second level, wherein the second level is greater than the first level as taught by Lee. Doing so minimizes the need for additional equipment and the user is provided with a greater control over treatment, thereby increasing efficiency of the treatment and versatility of the apparatus by providing the various modes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greep in view of Hagg and further in view of Houser and Allen as applied to claims 1, 3-6, 10-13, 15-16 and 18-21 above, and further in view of Saltzman (hereinafter ‘Saltzman’, U.S. PGPub. No. 2007/0049927).
Regarding claim 7, Greep in view of Hagg and further in view of Houser and Allen teach all of the limitations of the apparatus according to claim 1, but is silent regarding the apparatus further comprising a light source operable to illuminate the body and the first button.
However, in the same field of endeavor, Saltzman teaches a similar apparatus (Figs. 1-4) comprising a light source (16) operable to illuminate the body (12) and the first button (see Fig. 3 for example with switches 19, 17). Saltzman teaches that “the light source 16 may be positioned in various different places on the electrosurgical pencil 10” ({0028]). The light source provides adequate and consistent lighting to the field where the electrosurgical pencil is to be used ([0007]; [0018]), thereby increasing safety and minimizing distractions associated with lighting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Greep in view of Hagg and further in view of Houser and Allen to include a light source as taught by Saltzman in order to provide adequate and consistent lighting to the field where the electrosurgical pencil is to be used ({0007]; [0018]), thereby increasing safety and minimizing distractions associated with lighting.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-13, and 15-21 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is Examiner’s position that Greep et al., (U.S. PGPub. No. 2014/0276763) in view of Hagg (U.S. PGPub. No. 2015/0112323) and further in view of Houser et al., (U.S. PGPub. No. 2012/0116433) and Allen, IV et al., (U.S. PGPub. No. 2013/0345701) teach each and every limitation of  independent claim 1, 10 and 16 as amended. 
Applicant has argued (pages 9-10) that Greep, Hagg and Allen “fail to suggest or disclose "the air path defining a channel fluidly connecting the connection opening at the first end to a swivel connector located at a second a second end of the longitudinal axis of the body... wherein the removable air tube, the vacuum inlet, the channel and the swivel connector located at the second end are fluidly connected" as stated in amended claim 1.” This is not found persuasive. Applicant is directed to the modified rejection above for clarification. It is noted that the body refers to the handpiece and associated parts. 
In regards to Applicant’s argument that “Greep fails to suggest or disclose ‘a removable air tube extension operable to be slidably coupled to the distal end of the tube assembly, the removable air tube operable to circumscribe an entire length of the electrode,”” and that Hagg does not cure this deficiency, Applicant is directed towards the newly set forth rejection presented above. 
Further, Applicant has argued “Hagg merely shows numerous distal ends 15 that have an exposed electrode. The distal ends 15 do not completely cover or circumscribe the electrode as required by amended claim 1.” As broadly claimed, the limitation does not require the distal ends 15 to “completely cover” or “circumscribe” the electrode as suggested by Applicant. Greep discloses the diameter of the conduit 186 circumscribes an entire length of the electrode 182. Circumscribe is defined by Merriam-Webster as “to draw a line around” or “to surround by or as if by a boundary” which Greep does disclose. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
No further arguments have been set forth regarding the independent or dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794